Theft is the offense; penalty assessed at confinement in the penitentiary for a period of two years.
The evidence is sufficient to show the theft by appellant of two slot machines together with certain money that was in them at the time.
It is the contention of the appellant that since a slot machine is a gambling device, his conviction could not be sustained under the statute denouncing theft. The exact question was before this court in Bryant v. State,87 S.W.2d 722, and Smitham v. State, 87 S.W.2d 724, in which cases it was held that a slot machine, although it could not legally be possessed, was a subject of robbery. Therefore, the appellant's contention in the present instance must be held untenable.
Deeming the evidence sufficient to sustain the conviction, the judgment is affirmed.
Affirmed.